
	

116 SRES 341 IS: Designating September 2019 as “National Ovarian Cancer Awareness Month”.
U.S. Senate
2019-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 341
		IN THE SENATE OF THE UNITED STATES
		
			September 25, 2019
			Ms. Stabenow (for herself, Mr. Carper, Mr. Blumenthal, Mr. Brown, and Mr. Menendez) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating September 2019 as National Ovarian Cancer Awareness Month.
	
 Whereas ovarian cancer is the deadliest of all gynecologic cancers; Whereas ovarian cancer is the fifth leading cause of cancer deaths among women in the United States;
 Whereas, in 2019 in the United States, approximately 22,530 new cases of ovarian cancer will be diagnosed and 13,980 women will die of ovarian cancer;
 Whereas more than ½ of the women diagnosed with ovarian cancer will die within 5 years of that diagnosis;
 Whereas, while the mammogram can detect breast cancer and the Pap smear can detect cervical cancer, there is no reliable early detection test for ovarian cancer;
 Whereas the lack of an early detection test means that approximately 80 percent of cases of ovarian cancer are detected at an advanced stage;
 Whereas all women are at risk for ovarian cancer, but approximately 20 percent of women who are diagnosed with ovarian cancer have a hereditary predisposition to ovarian cancer, which places them at even higher risk;
 Whereas scientists and physicians have uncovered changes in the BRCA genes that some women inherit from their parents, which may make those women as much as 35 times more likely to develop ovarian cancer;
 Whereas the family history of a woman has been found to play an important role in accurately assessing the risk of that woman of developing ovarian cancer, and medical experts believe that family history should be taken into consideration during the annual well-woman visit of any woman;
 Whereas many experts in health prevention now recommend genetic testing for young women with a family history of breast and ovarian cancer;
 Whereas women who know that they are at high risk of breast and ovarian cancer may undertake prophylactic measures to help reduce the risk of developing those diseases;
 Whereas clinical trials are fundamental to the discovery of new and better therapies in the fight against ovarian cancer and can offer some patients their best hope for treatment;
 Whereas the Society of Gynecologic Oncology recommends that all women who are diagnosed with ovarian cancer receive counseling and genetic testing;
 Whereas testing somatic tumors can provide critical information to help effectively treat patients with ovarian cancer;
 Whereas many people are unaware that the symptoms of ovarian cancer often include bloating, pelvic or abdominal pain, difficulty eating or feeling full quickly, urinary symptoms, and several other symptoms that are easily confused with other diseases;
 Whereas awareness of the symptoms of ovarian cancer by women and health care providers can lead to a quicker diagnosis; and
 Whereas, each year during the month of September, the Ovarian Cancer Research Alliance and community partners hold hundreds of events to increase public awareness of ovarian cancer: Now, therefore, be it
		
	
 That the Senate— (1)designates September 2019 as National Ovarian Cancer Awareness Month; and
 (2)supports the goals and ideals of National Ovarian Cancer Awareness Month.  